Voto disidente del
Juez Asociado Señor Fuster Berlingeri.
Debo disentir del dictamen de la mayoría en este caso. El asunto que nos han planteado los peticionarios Vigo-reaux Lorenzana ha debido ser resuelto por este Tribunal a la brevedad posible, y este Foro tenía plena facultad para hacerlo.
El asunto que ha estado pendiente ante nuestra consi-deración NO ES si Lydia Echevarría debe ser puesta en libertad bajo palabra o no. Tal cuestión no nos concierne aquí.
Más bien, lo que sí nos atañe es la importante cuestión procesal en cuanto a si los peticionarios tenían derecho a recibir determinada información de la Junta de Libertad Bajo Palabra para poder participar debidamente en los procedimientos de esa Junta relativos a este caso.
La cuestión procesal referida sobre el derecho a la infor-mación de una víctima estuvo ante nos recientemente en el pleito que sostuvo la señora Angueira Navarro contra la Junta de Libertad Bajo Palabra. Aparentemente lo que re-solvimos en dicho caso no quedó claro, porque la controver-*197sia se ha suscitado otra vez en la petición de los hermanos Vigoreaux que la Junta ha desatendido en este caso. Es por ello que opino, contrario a lo que sostiene la mayoría de este Tribunal, que teníamos la responsabilidad de aclarar este asunto de una vez en este caso. Seguramente la refe-rida controversia entre una víctima y la Junta de Libertad Bajo Palabra ha de ocurrir nuevamente, y nos compete evi-tar que ello continúe sucediendo en otros casos.
Aunque la Junta de Libertad Bajo Palabra ya emitió su decisión en el caso de autos, ello no nos ha debido impedir de atender y resolver el planteamiento de los peticionarios. Ello es así por dos razones importantes. En primer lugar, la propia mayoría del Tribunal reconoce en su resolución que la festinada decisión de la Junta en este caso puede ser impugnada por el peticionario ante el Tribunal de Circuito de Apelaciones. Ello significa que la controversia sigue viva. No se ha esfumado judicialmente. No es académica si aún es impugnable en el foro apelativo. Allí tendrá que considerarse el alcance y significado de nuestra reciente decisión en Angueira v. J.L.B.P., 150 D.P.R. 10 (2000). Pero, resulta que tal labor sólo la puede hacer de modo definitivo este Tribunal, sobre todo si es necesario aclarar lo que allí resolvimos. Vista la urgencia que tiene este asunto, no es conveniente a las partes tener que recurrir al foro apelativo, para luego volver ante nos. Hemos podido y he-mos debido obviar la pérdida de tiempo, de esfuerzos, de recursos judiciales y la incertidumbre pública que ese curso de acción acarrea. No le conviene a nadie que este asunto continúe ventilándose de tribunal en tribunal, de-morándose así su solución definitiva.
En segundo lugar, este Tribunal tiene bien establecida la doctrina de que si un caso se torna académico, pero su asunto es susceptible de repetición sin dilucidación judicial, tenemos jurisdicción para considerarlo. Se trata de una de las excepciones a la norma del pleito académico, que existe para evitar que asuntos importantes queden sin re-*198solverse, porque la controversia concreta termina mientras el caso está pendiente del trámite judicial. C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 935-936 (1993). La excepción referida existe precisamente para atender situaciones como la de este caso, en el cual el asunto ante nos se ha de tornar académico siempre debido a que la Junta, de ma-nera festinada, resuelve dicho asunto antes de que noso-tros lo hayamos podido resolver.
En resumen, pues, teníamos jurisdicción para atender el planteamiento de los peticionarios, y hemos debido resolverlo.
Paso ahora a atender dicho planteamiento, como creo que este Foro debió hacerlo.
Nuestra reciente opinión en Angueira v. J.L.B.P., supra, en la cual interpretamos la Carta de Derechos de las Vícti-mas y Testigos de Delitos, Ley Núm. 22 de 22 de abril de 1988 (25 L.P.R.A. sec. 973 et seq.), hace clara referencia al mandato legislativo, mediante el cual se estableció para las víctimas de delitos el derecho a una participación activa en los procedimientos para la concesión o negación del privi-legio a la libertad bajo palabra a un convicto que se hayan celebrado ante la Junta de Libertad Bajo Palabra.
En el citado caso reconocimos también que el referido derecho de la víctima a opinar y participar activamente en los procedimientos aludidos apareja un derecho de infor-mación que haga posible la integración activa de la víctima en tales procedimientos. A tal efecto, señalamos que:
Precisamente, aquí quien solicita la información es la víctima de delito con el único propósito de emitir una “opinión” infor-mada sobre la determinación de la concesión del privilegio de libertad bajo palabra a uno de sus ofensores. Ese trámite, con-forme el Art. 7 de la Ley Núm. 118, supra, está “directamente relacionado con la administración de la justicia” en un caso criminal. Por ello, la divulgación de tal información debe consi-derarse y permitirse. Negarle a la víctima el acceso al expe-diente de su ofensor significaría que la Asamblea Legislativa reconoció sólo “proforma” el derecho a opinar, pues, sustancial y prácticamente le haría imposible ejercerlo informada y *199adecuadamente. Carecería de sentido espiritual y pragmático esta importante legislación. (Énfasis suplido y en el original.) Angueira v. J.L.B.P., supra, pág. 27.
Estos pronunciamientos nuestros no son de naturaleza exhortativa. Más bien, constituyen nuestra vinculante in-terpretación del significado y del alcance del estatuto en cuestión, por lo que forman parte de lo que preceptúa dicho estatuto.
El mandato legislativo a la Junta de Libertad Bajo Pa-labra que surge del estatuto referido, según lo hemos in-terpretado, constituye un deber ministerial de ésta de per-mitir a la víctima el acceso a los documentos que forman parte de sus expedientes.
Es cierto que en Angueira v. J.L.B.P., supra, reconoci-mos que dicho derecho a la información no es irrestricto. Ello, sin embargo, de modo alguno significa que la Junta de Libertad Bajo Palabra no tenga un deber de permitirle a la víctima el acceso a la información correspondiente. Sólo significa que al ordenarle a dicha Junta que cumpla con su deber ministerial, debemos emitir a la vez “una orden pro-tectora ... permanente, so pena de desacato, para asegurar que no se revelen las fuentes de información y las víctimas se comprometan a utilizar la información exclusivamente para el fin reclamado, no la divulgación pública”. (Énfasis en el original.) íd., pág. 28.
En vista de lo anterior, es claro en derecho que la Junta está sujeta a un deber ministerial de proveer información. De otro modo se le restaría sentido y utilidad a nuestra decisión en Angueira v. J.L.B.P., supra. Si dicha decisión sólo significase que la Junta no está obligada a acatar el mandato legislativo sin que medie una orden judicial que este Foro supuestamente no pueda emitir en mandamus, entonces hicimos un ejercicio fútil al emitirla.
En resumen, pues, entiendo que este Tribunal tenía la autoridad para expedir el recurso ante nos en este caso, y ordenarle a la Junta de Libertad Bajo Palabra que permi-*200tiese el acceso a la información que solicitaron los peticio-narios, a la vez que ordenábamos a éstos, so pena de des-acato, a mantener la confidencialidad de la información contenida en el expediente.